Citation Nr: 1104703	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left and right hips.

2.  Entitlement to service connection for inflammatory arthritis, 
originally claimed as arthritis of the hands, hips, feet, and 
elbows, bilaterally.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to March 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which denied 
the Veteran's claims for service connection for degenerative 
joint disease of the left and right hips and for inflammatory 
arthritis.   

In November 2007 the Veteran testified at a hearing at the RO 
before a Decision Review Officer (DRO); the transcript of the 
hearing has been associated with the record.

This case previously reached the Board in December 2009.  At that 
time, the Veteran's service connection claims were remanded to 
provide the Veteran with a Board hearing.  In April 2010, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge at the RO (Travel Board hearing); the transcript of the 
hearing has been associated with the record.

The Veteran's claims folder was returned to the Board for further 
review in July 2010.  At that time the Veteran's claims were 
again remanded for further development.  The case has been 
returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint 
disease affecting his hips.

2.  There is no competent or credible evidence that the Veteran 
experienced frostbite injuries during his active service, or that 
his degenerative joint disease of the hips began during or within 
one year of his active military service.

3.  The probative evidence indicates that the Veteran's current 
degenerative joint disease of the hips is not connected to any 
exposure to cold during the Veteran's military service.

4.  The Veteran has a current diagnosis of inflammatory arthritis 
affecting multiple joints.

5.  There is no competent or credible evidence that the Veteran 
experienced frostbite injuries during his active service, or that 
his arthritis began during or within one year of his active 
military service.

6.  The probative evidence indicates that the Veteran's current 
inflammatory arthritis is not connected to any exposure to cold 
during the Veteran's military service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the hips was not incurred in or 
aggravated by the Veteran's military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  Arthritis was not incurred in or aggravated by his military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in March 
2007.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claims; (2) informing him 
about the information and evidence VA would seek to provide; and 
(3) informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the June 
2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claims.  See 38 U.S.C.A. § 
5103A (West 2002).  The AOJ has secured service treatment records 
(STRs), VA treatment records, and a VA medical examination 
regarding his degenerative joint disease and inflammatory 
arthritis.  The Veteran has submitted personal statements, and 
hearing testimony.  The Veteran has not provided authorization 
for VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claims has been met.

Compliance with Prior Board Remand

The Board is also satisfied as to substantial compliance with the 
prior remand directives of April and July 2010.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by 
the Board imposes upon the Secretary of Veterans Affairs a duty 
to ensure compliance with the terms of the remand); see also 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that 
substantial compliance is the applicable standard for review of 
Board remands).

First, the Board remanded the Veteran's claims in December 2009 
to provide the Veteran with his requested Board hearing.  This 
was provided in April 2010.

Second, the Board remanded the Veteran's claims to obtain 
complete VA medical treatment records regarding relevant 
treatment dating from July 1996.  The AOJ has obtained VA medical 
treatment records from July 1996 showing treatment for his right 
arm bursitis, and the AOJ also received a letter from the VA 
medical records custodian indicating that complete records from 
1996 had been provided.  The AOJ also obtained complete VA 
medical treatment records dating from December 1997 to the 
present which show the onset of the Veteran's current arthritis 
and degenerative joint disease conditions, beginning with his 
complaints of pain in his left hand in July 2000, and the 
subsequent development of these disorders as well as his 
diagnoses of inflammatory arthritis and degenerative joint 
disease disorders.  Therefore, the Board concludes that the VA 
medical treatment records obtained, provide a complete review of 
relevant treatment of the Veteran by VA.  Therefore, there has 
been substantial compliance with the Board's remand to obtain 
complete VA medical treatment records such that further search 
for such records are unnecessary.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination more 
than substantially complied with the Board's remand order).

Third, the Board remanded the Veteran's claims for the AOJ to 
obtain records confirming the dates of the Veteran's service in 
Korea.  The AOJ requested that the National Personnel Records 
Center (NPRC) provide the dates of the Veteran's service in 
Korea, and the NPRC responded that the Veteran's service 
personnel records (SPRs) were fire-related and therefore 
unavailable.  In this regard, when VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain these 
records must continue until they are obtained unless it is 
reasonably certain they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2), (c)(3).  When service records are lost or missing, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  As 
such, the Board acknowledges the efforts made by the AOJ to 
obtain the Veteran's records, as well as the enhanced duties to 
the Veteran due to the inability to locate his service records.  
With the heightened duty due to the possibility of missing 
service records in effect, the Board finds no basis for further 
pursuit of additional STRs necessary.  This is particularly the 
case here, as the event they would prove (in this case exposure 
to cold as described by the Veteran) has been accepted as fact by 
both the Board and the November 2010 VA medical examiner.  See 38 
C.F.R. §§ 3.159(c)(2), (3).  As such, the Board concludes that 
the request for an attempt to confirm the dates of the Veteran's 
service in Korea has been complied with.

Fourth, the Board also remanded the Veteran's claims for a VA 
medical examination to be conducted regarding the Veteran's 
claims.  The Board requested that the AOJ obtain a VA medical 
examination to provide a complete diagnosis of the Veteran's 
current arthritis and degenerative joint disease disorders, and 
to determine if these disorders were connected to the Veteran's 
military service, and in particular to any exposure to cold 
during his service in Korea.  The Veteran was provided with such 
a VA medical examination in November 2010.  The Board notes that 
the VA medical examiner provided a comprehensive examination of 
the Veteran, a review of his symptoms and medical history, and an 
opinion regarding the etiology of his current arthritis and 
degenerative joint disease disorders including a rationale for 
the opinion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (VA has the duty to provide a medical opinion that is 
adequate for rating purposes.); see also Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  Therefore, the Board 
concludes that the remand directives have been fully complied 
with, and the Veteran has been provided a full and complete 
examination regarding his claims.

Finally, the Board requested that the AOJ provide a final 
adjudication after complying with the remand directives and prior 
to returning the claims to the Board.  This was accomplished 
through the supplemental statement of the case (SSOC) of December 
2010.  Therefore, as the AOJ has obtained all available relevant 
records, provided the Veteran with a complete VA medical 
examination and opinion, and provided a final AOJ adjudication of 
the Veteran's claims, the Board concludes that all of the prior 
remand directives related to the claims on appeal have been 
complied with.  As such, no further development of the Veteran's 
claims is necessary.



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show:  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including arthritis, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




Analysis - Service Connection for Degenerative Joint Disease of 
the Left and Right Hips, and for Inflammatory Arthritis

The Veteran's claims of inflammatory arthritis and degenerative 
joint disease present similar issues of fact and law and will 
thus be addressed together in the following analysis.  

The Veteran contends that he currently experiences arthritis and 
degenerative joint disease due to exposure to cold during his 
military service.  See the Veteran's March 2007 claim.  The 
Veteran has alleged that he experienced frostbite during his 
military service.  Id.  He has also provided descriptions of his 
exposure to cold during service.  See the November 2007 DRO 
hearing transcript pgs. 3-5, and the April 2010 Board hearing 
transcript pges. 4-7, 10.  He has indicated that he began to 
notice symptoms of sensitivity to cold around 1960, and began to 
experience pain and swelling in his hands around 1990.  See the 
November 2010 VA medical examination; see also the DRO hearing 
transcript pg. 10.  He has indicated that his treating physicians 
have indicated that his disorder is due to frostbite injuries 
during his military service.  See the DRO hearing transcript pg. 
14, and the Board hearing transcript pges. 9, 13, 15.

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran has indicated that all 
of his treatment for his disorders has been conducted by VA 
physicians.  See the Veteran's March 2007 and July 2010 
statements.  The Veteran's first complaint of joint pain of 
record dates from July 1996 when he was treated after falling 
from a ladder, but an x-ray conducted at the time indicates that 
he was not experiencing any acute disease.  Then, in July 2000, 
the Veteran complained of left hand pain which was indicated as 
due to degenerative joint disease.  However, in December 2000, 
the Veteran's symptoms were reviewed at a VA neuromuscular 
clinic, and he was diagnosed with demyelinating neuropathy.  
Then, in March 2001, the Veteran was indicated as experiencing 
osteoarthritis pain in his hands which was aggravated by cold 
weather.  In November 2001, the Veteran's hand pain was reviewed 
and found to be more consistent with arthritis.  

Then, in February 2002, the Veteran began to complain of left 
lower extremity pain, which was diagnosed as claudication.  In 
February 2003, the Veteran was experiencing bilateral buttock, 
thigh, knee, and heel pain, which was indicated as possible 
arthritis.  In May 2003, the Veteran was diagnosed with 
degenerative joint disease of the hips.  In December 2005, the 
Veteran was indicated as experiencing arthritis of the knees.  
Then, in January 2007, the Veteran's arthritis was reviewed, and 
he was diagnosed with inflammatory arthropathy in rheumatoid 
distribution.  In February 2007, his disorder was described as 
symmetric polyarthritis, inflammatory.  Finally, the Veteran's 
arthritis disorders were reviewed by x-ray in March 2007, and he 
was found to be experiencing new onset polyarthritis and 
rheumatoid arthritis affecting multiple joints, and degenerative 
joint disease of the hips.

The Veteran's treatment records were reviewed by a VA medical 
examiner in November 2010, who concluded that the Veteran was 
experiencing "[s]eronegtive inflammatory arthritis, possibly 
rheumatoid," and "[d]egenerative arthritis (osteoarthritis) of 
the lumbar spine and hips."  The Board notes that a claimant may 
initiate a claim by "referring to a body part or system that is 
disabled or by describing symptoms of the disability."  See 
Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Veteran's 
inflammatory arthritis and degenerative joint disease have been 
described differently and provided with several separate 
diagnoses over the course of the appeal, and have also involved 
progressively more joints.  Therefore, in this instance, the 
Board uses the terms inflammatory arthritis and degenerative 
joint disease broadly, as inclusive of the various descriptions 
and diagnoses contained within the Veteran's treatment history 
relating to his arthritis and degenerative joint disease claims.  
As such, with the extensive record of treatment and the November 
2010 diagnosis of inflammatory arthritis and degenerative joint 
disease, the Board concludes that the Veteran clearly currently 
experiences degenerative joint disease of the hips and 
inflammatory arthritis.  

Consequently, the determinative issue is whether the Veteran's 
current inflammatory arthritis and degenerative joint disease 
disorders are somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
it is in this critical respect the Veteran's claims fail.

As noted above, at the time of his November 2010 VA medical 
examination the Veteran indicated that he began to experience 
sensitivity to cold about 4 years after his military service.  He 
has alleged experiencing exposure to cold including frostbite 
during his service in Korea; however, he has indicated that he 
did not receive any treatment for frostbite during his military 
service.  See the DRO hearing transcript pges. 13-14, and the 
Board hearing transcript pges. 10-11.  Furthermore, the Veteran's 
separation examination of March 1956 indicates that the Veteran's 
feet were normal at that time.  The Board notes that the 
Veteran's medical STRs were generated with a view towards 
ascertaining his then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence, such as the Veteran's service 
treatment records, has greater probative value than reported 
history).  As such, there is no competent or credible evidence of 
inflammatory arthritis or degenerative joint disease due to 
exposure to cold diagnosed during service, nor is there any 
continuity of symptomatology of such disorders after the 
Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

The earliest evidence of relevant symptoms of sensitivity to cold 
were indicated by the Veteran as occurring in about 1960, around 
four years after his separation from active military service, 
with an onset of inflammation of his hands occurring around 1990.  
See the November 2010 VA medical examination.  The Federal 
Circuit Court has held that an extensive lapse of time between 
the alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
even presuming the accuracy of the Veteran's description of the 
onset of his current disorders, there is no evidence to show that 
the Veteran's inflammatory arthritis or degenerative joint 
disease began during or within one year of his service, such that 
the Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the Veteran has argued that he was exposed to 
extreme cold, experiencing frostbite during his service in Korea.  
See the Veteran's March 2007 claim, the DRO hearing transcript 
pges. 13-14, 17, and the Board hearing transcript pg. 5.  
However, as noted above, the Veteran indicated that he never 
sought treatment for these injuries during his service.  See the 
DRO hearing transcript pges. 13-14, and the Board hearing 
transcript pges. 10-11.  Further, the Veteran has not provided 
any further details regarding his symptoms of frostbite, except 
to indicate experiencing numbness during his service in Korea.  
See the Board hearing transcript pg. 6.  In fact, at the time of 
his VA medical examination of November 2010, the Veteran 
indicated that his hands were cold, but that he did not recall 
experiencing any ice crystals in the skin of his hands, 
ulcerations, or any other acute skin changes, and denied any 
significant cold injury to his back, hips, legs, or feet.  After 
reviewing the Veteran's description of his symptoms, the November 
2010 VA examiner concluded that the Veteran's statements 
regarding his symptoms of frostbite had not described "an acute 
cold exposure event leading to frostbite that would put him at 
risk for residual arthritis."  

Therefore, the Veteran has indicated that he experienced 
frostbite, but he has not described experiencing actual symptoms 
of frostbite despite ample opportunities to do so provided at the 
November 2007 DRO hearing, the April 2010 Board hearing, and at 
his November 2010 VA medical examination.  As such, the Board 
acknowledges that the Veteran is competent to relate experiencing 
frostbite during service, and to indicate that he has experienced 
ongoing residuals thereof from his service to the present.  See 
Goss v. Brown, 9 Vet. App. 109, 113 (1996).  However, the Veteran 
has not provided any description of frostbite injuries during his 
service, nor has he indicated experiencing anything other than 
pain and discomfort during his service due to the cold 
conditions.  The Board notes that the duty to assist is not a 
one-way street; a claimant cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) (VA has duty to assist the Veteran, not a duty to prove 
his claim while the Veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
concludes that the Veteran has not presented competent or 
credible evidence of frostbite injuries during service, and the 
competent evidence provided by the November 2010 VA medical 
examination indicates that the Veteran did not experience 
frostbite injuries during his military service.

Nevertheless, the Veteran has clearly described experiencing 
exposure to cold during his military service, even if his 
description of such cold does not rise to the level of clinically 
significant frostbite injuries.  The Veteran has indicated that 
he served as a trucker, and that he performed this duty in trucks 
that were not heated, and without gloves, during the wintertime 
in Korea.  He also indicated that he was sheltered in a Quonset 
hut which was only heated by a 55 gallon drum.  See the DRO 
hearing transcript pges. 3-5, 13-14, 17-18, and the Veteran's 
Board hearing transcript pges. 4-7, 10-11.  He has indicated that 
he served in Korea for about ten or eleven months in 1954-55.  
See the DRO hearing transcript pg. 3, the Board hearing 
transcript pg. 4, and the November 2010 VA medical examination.  
The Veteran's STRs show that he received treatment in Korea from 
a period of September 1954 to December 1954.  Further, the Board 
notes the enhanced duties to the Veteran when service records are 
missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  As 
such, the Board concludes that the Veteran has provided competent 
evidence of experiencing exposure to cold during his military 
service.  38 C.F.R. § 3.159(a)(1).

Without evidence of a chronic disorder during service, or of 
continuity of symptomatology of his inflammatory arthritis and 
degenerative joint disease of the hips dating from within one 
year from service, there must be competent evidence of a 
connection between the Veteran's current disorders and his in-
service exposure to cold.  See Shedden, at 1167.  As noted above, 
the Veteran has indicated that his current conditions are due to 
cold injuries experienced during his service in Korea.  However, 
in a situation such as this, where the Veteran has indicated that 
his first symptom post-service was a development of sensitivity 
to cold began about four years after his service in 1960 with 
swelling and pain beginning in 1990, and without evidence of 
actual frostbite injuries during service, the Board concludes 
that an opinion that the Veteran's current inflammatory arthritis 
and degenerative joint disease disorders are due to his in-
service exposure to cold requires medical skill or knowledge, 
with none of the exceptional factors noted by the Federal Circuit 
Court present.  See 38 C.F.R. § 3.159(a)(1); Jandreau, 492 F.3d 
at 1377.  The Veteran has not presented any evidence that he is 
competent to provide such an opinion.  Therefore, the Veteran's 
statements are not sufficient to provide evidence of a connection 
between his in-service cold exposure and his current inflammatory 
arthritis and degenerative joint disease disorders.

The Veteran has also alleged that his VA medical treating 
physicians have indicated that his current disorders are due to 
in-service cold injuries.  See the DRO hearing transcript pg. 14, 
and the Board hearing transcript pges. 9, 13, 15.  The Veteran is 
competent to relate a diagnosis or statement by a treating 
physician.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 
3.159(a)(2).  However, the Veteran's credibility affects the 
weight to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There are several other factors present that weigh against the 
Veteran's credibility as to his lay assertions that his VA 
physicians have indicated that his current inflammatory arthritis 
and degenerative joint disease are connected to his exposure to 
cold during his military service.  Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that 
personal interest may affect the credibility of the evidence, 
although it may not render the evidence not competent.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this instance, the Veteran's statements regarding the history 
of his disorders have not been consistent with the record.  He 
twice indicated that he was not provided with a separation 
examination.  See the DRO hearing transcript pg. 5, and the Board 
hearing transcript pg. 12.  However, the Veteran's STRs clearly 
record a separation examination occurring in March 1956.  
Furthermore, the AOJ has obtained the Veteran's comprehensive 
treatment records regarding his inflammatory arthritis and 
reviewed these records, in which none of his treating physician 
indicates any evidence that his current inflammatory arthritis 
and degenerative joint disease disorders are related to his 
military service or to any exposure to cold, despite the 
extensive record of treatment and review of the Veteran's 
condition obtained on his behalf.  The Board cannot determine 
that lay evidence lacks credibility solely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1336- 37.  The Board may, however, in the present case 
consider a lack of contemporaneous medical evidence as one factor 
in determining the credibility of lay evidence.  Id. at 1337.  In 
this case however, it is not the absence of evidence over the 
years since the Veteran's discharge, but the comprehensive record 
with no indication of a connection to exposure to cold that 
reduces the Veteran's credibility.  Finally, the Board notes the 
self-interested nature of the Veteran's statements regarding the 
opinions of his treating physician.  In summary, the Veteran's 
assertions of are less credible and persuasive in light of all 
these factors.

Moreover, a competent medical opinion of record provides evidence 
against a finding of a connection between the Veteran's current 
inflammatory arthritis and degenerative joint disease and his 
active military service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As noted above, the 
Veteran was provided with a VA medical examination in November 
2010.  At that time, the examiner noted the Veteran's history of 
exposure to cold during service, although concluding that he had 
not described experiencing actual frostbite related injuries.  
The examiner also thoroughly reviewed the Veteran's statements of 
experiencing sensitivity to cold beginning in 1960, and his 
history of development of inflammatory arthritis and degenerative 
joint disease beginning around 1990.  

Ultimately, the examiner concluded that it is less likely than 
not that the Veteran's current inflammatory arthritis and 
degenerative joint disease developed as a result of exposure to 
cold during his service.  The examiner reached this conclusion 
because the history provided by the Veteran "does not suggest an 
acute exposure event leading to frostbite that would put him at 
risk for residual arthritis."  Furthermore, the examiner noted 
that inflammatory arthritis is a "systemic disease that is not 
caused by local factors such as cold exposure."  The examiner 
concluded that the Veteran's inflammatory arthritis and 
degenerative joint disease were "as likely as not related to 
post service intercurrent causes wholly unrelated to his military 
service."  As such, the VA medical examiner's opinion was 
provided by a qualified examiner who is a disinterested observer 
in the Veteran's claims.  Furthermore, the examiner provided a 
thorough review of the Veteran's relevant history, his current 
symptomatology, and thoroughly addressed the Veteran's 
contentions, with a rationale provided to support the examiner's 
conclusions.  Therefore, the probative medical evidence of record 
indicates that the Veteran's current inflammatory arthritis and 
degenerative joint disease of the hips are not connected to any 
in-service cold exposure.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for inflammatory arthritis, originally claimed 
as arthritis of both hands, hips, feet, and elbows, or for 
degenerative joint disease of the hips with no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.





ORDER

Service connection for degenerative joint disease of the left and 
right hips is denied.

Service connection for inflammatory arthritis, originally claimed 
as arthritis of the hands, hips, feet, and elbows, bilaterally is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


